DEBENTURE THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS OF TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SUCH LAWS PURSUANT TO REGISTRATION OR AN EXEMPTION THEREFROM. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION” OR THE “SEC”) OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE OFFERING MATERIALS. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL. FACE AMOUNT: $2,700,000 PRICE: $2,700,000 DEBENTURE NUMBER: June 2007 101 ISSUANCE DATE: June 12, 2007 MATURITY DATE: June 12, 2012 FOR VALUE RECEIVED, Somerset International, Inc., a Delaware corporation (the “Company”), hereby promises to pay DUTCHESS PRIVATE EQUITIES FUND, LTD. (the “Holder”) by June 12, 2012 (the “Maturity Date”), the principal amount of Two Million Seven Hundred Thousand U.S. Dollars ($2,700,000), and to pay interest and redemption on the principal amount thereof, and any accrued penalties, in such amounts, at such times and on such terms and conditions as are specified herein. This Debenture (this “Debenture”) is subject to automatic conversion at the end of five (5) years from the date of issuance, at which time the Debenture outstanding will be automatically converted based upon the formula set forth in Article 3.2(c) hereof. The funds from this Note shall be held in escrow in accordance with the Escrow Agreement dated June 12 , 2007 (“Escrow Agreement”) pending the acquisition of Vanwell Electronics, Inc. and Meadowland, Security and Electronic Supply, Inc. Payment of the full subscription amount will be made by wire transfer by Dutchess Private Equities Fund, Ltd. (the “Holder”) on or prior to the closing per the wire instructions of the Escrow Agent that will be established. In the event of a failure to close the acquisition of Vanwell Electronics, Inc. and Meadowland, Security and Electronic Supply, Inc. by July 30, 2007, subscription funds will be returned by the Company without interest or charges. JXADHL 1 Article 1Interest. (a)The Company shall pay interest (“Interest”) at the rate of twelve percent (12%) per annum, compounded daily, on the unpaid Face Amount of this Debenture at such times and in such amounts as outlined in this Article 1. The Company shall make mandatory monthly payments of interest (the “Interest Payments”), in an amount equal to the interest accrued on the principal balance of the Debenture from the last Interest Payment until such time as the current Interest Payment is due and payable. The Interest Payments shall commence on June 30, 2007 and shall continue each month while there is an outstanding balance on the Face Amount of the Debenture. The Interest Payments shall be paid the last day of each such month. The Holder shall retain the right, but not the obligation, to convert any Interest due and payable under this Debenture on terms outlined in Section 3 of this Debenture. (b)Any monies paid to the Holder in excess of the Interest due when paid shall be credited toward the redemption of the Face Amount of this Debenture. Article 2Method of Payment. Section 2.1Repayment of Debenture. (a)Commencing on December 30, 2007, the Company shall make monthly amortizing payments to the Holder (the “Amortizing Payments”) on the Interest outlined in Article 1 hereof, and the Face Amount and the Redemption Amount (as defined in
